Title: To Thomas Jefferson from William Short, 12 October 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Oct. 12. 1792

I send this letter in the hope of its overtaking Mr. Sterrett in London by whom I had the honor of writing to you on the 9th. I then informed you how long the French post had been interrupted and that it was supposed to be owing to the operations of the Austrian army in Flanders. It must now be attributed to some other cause, as we are officially informed of the raising of the siege of Lille, without recieving the post agreeably to expectation. I inclose you the governmental supplement to the Brussels gazette, which will shew in what light they present the raising of this siege.
Their saying not a word of their army near Châlons shews that there is nothing of a nature which they wish to be known. All doubts however have ceased with respect to the retrograde movement mentioned  in my last. It has excited different sensations in different minds, but an uniform astonishment in all. An epidemical disease which had manifested itself and the absolute want of provisions, with the impossibility of procuring them in a country so barren as that part of France, are given as the real causes by those who are warm friends to the Duke of Brunswic—they say he has returned merely to join his magasines, and that he will immediately resume his march on Paris.
A short time will shew whether this conjecture be founded in truth. For my part I persist in thinking that some of the leaders of the allied armies are playing a game in which they wish to see a great many chances turn up that they may sieze the most favorable. I developed to you in my No. 111. at great length some ideas which forced themselves on my mind in meditating on this subject. Some parts of the communication of M. Le Brun contained in the inclosed supplement of the Leyden gazette, may without much torture be brought to corroborate a part of what I then said. No other circumstance however has taken place to confirm it, nor can I find that any person here has any apprehensions similar to mine. All acknowlege the conduct of the combined powers to be extraordinary, astonishing and unaccountable. All ingraft conjecture on conjecture, but no one makes use of the same clew to get out of the labyrinth which I spoke of in my No. 111.—and this of course renders it less probable that it is the true one.
One thing however of which I think we may be certain, is that if the real and only cause of the efforts of the combined powers had been the captivity of the King, and their only intention, to save and relieve him, the Duke of Brunswic would not have been where he is now so long after having published his declaration.
In addition to the retrograde movement of the combined armies you will see in the gazettes inclosed further details with respect to the success of the French arms on the Rhine and in Savoy. Nothing can exhibit more strikingly the desperate situation in which that unhappy country is placed, than the being forced to consider this apparent adversity of their invading enemies as a probable misfortune to themselves. Their successes abroad are unquestionably evils for humanity. The spirit which they will propagate is so destructive of all order and tranquillity—and so subversive of all ideas of justice—the system they aim at so absolutely visionary and impracticable—that their efforts can end in nothing but despotism after having bewildered the unfortunate people, whom they render free in their way, in violence and crimes, and wearied them with sacrifices of blood, which alone they consider worthy of the furies whom they worship under the names of Liberté and Egalité.

The advices from Paris for the reasons I have mentioned are few and uncertain. The convention seems much more engaged in the department of war than in forming a new government. Like the first assembly they will find it more to their taste to be the centre of all power, than to distribute it to the various departments of a government. They are forced indeed to divide spoils with their galleries and the populace, but still their share of the honor and profit is sufficient to tempt strongly such men as compose that body.
The first intelligence of the combined armies retiring, will I apprehend, induce some member of the convention to urge the trial of the King, and if once proposed, I fear no body would be found to oppose it. The manner in which the Royal family is confined renders it difficult to be certain of their personal situation—but it seems not to be doubted that the Queen’s health has much suffered. One of the circumstances with respect to her which seems to be relied on, and which may serve as a guide to the others, is that she is so absolutely without attendance as to be obliged to wash the Dauphin’s linen.
Nothing further is known with respect to the confinement of M. de la fayette and his companions. It would seem as if the Emperor and King of Prussia hoped to keep the infamy of this transaction out of the public mind, by keeping their victims out of the public view. The injustice of the proceeding cannot but revolt every impartial person—its impolicy also would be more striking, if we could be sure that the ostensible designs of both the combined powers were the real ones.
I have not yet had the honor of recieving any letter since that already so often acknowleged, delivered to me by M. Morris. Be pleased to accept assurances of the attachment & respect of, Dear Sir, your most obedient & humble servant

W Short

